MEMORANDUM**
California state prisoner David Trang Thong Vong appeals pro se the district court’s order denying his 28 U.S.C. § 2254 petition challenging his jury trial conviction for two counts of attempted murder, two counts of assault on peace officer and four counts of first-degree residential robbery. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
Vong contends that the several of the prosecutor’s comments during closing argument constituted prosecutorial misconduct. We disagree. None of the prosecutor’s comments was improper, nor did these comments “so infect the trial with unfairness as to make the resulting conviction a denial of due process.” See Darden v. Wainwright, 477 U.S. 168, 181, 106 S.Ct. 2464, 91 L.Ed.2d 144 (1986). Because there was no prosecutorial misconduct, Vong’s second contention that his trial counsel was ineffective for failing to object to the prosecutor’s statements must fail. See Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
To the extent Vong raises other contentions not certified on appeal, we construe his contentions as a motion to expand the certificate of appealability and deny the motion. See 9th Cir R. 22-l(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.